DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending and are examined in this office action.
Claims 5, 14, 18 and 19 are rejected under 35 USC 112(b).
Claims 10-19 are rejected under 35 USC 101 as being directed to non-statutory subject matter (not one of the four statutory categories).
Claims 1-20 are rejected under 35 USC 101 as being directed to an abstract idea without significantly more.
Claims 1-20 are rejected under 35 USC 103.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/18/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 14, 18, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claims 5 and 14 substantially recite “penalizing one or more equality constraints of the objective function by one or more penalty terms.” It is unclear what it means to penalize an equality constraint by one or more penalty terms. The specification provides examples of the penalty terms at as-filed [0039]; however, these penalty terms correspond to equality constraints, but are applied to the objective function, not to equality constraints. As per MPEP 2173.03, “A claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty. In re Moore, 439 F.2d 1232, 1235-36, 169 USPQ 236, 239 (CCPA 1971); In re Cohn, 438 F.2d 989, 169 USPQ 95 (CCPA 1971); In re Hammack, 427 F.2d 1378, 166 USPQ 204 (CCPA 1970).” For the purposes of examination, this limitation is being interpreted as requiring penalization of the objective function by one or more penalty terms corresponding to one or more equality constraints.

	Claims 18-19 recite “the computer usable code”; however, this limitation lacks proper antecedent basis the first time that it occurs in either claim. For the purposes of examination, “computer usable code” limitation is being interpreted as “program instructions” as in claim 10 upon which the claims depend.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

per se. The specification disclaims signals per se for the term “computer readable storage medium” at as-filed [00103]; however, it is not clear that this disclaimer also applies to “computer-readable storage device”. As per MPEP 2111.01, section IV, subsection B, “Disavowal, or disclaimer of claim scope, is only considered when it is clear and unmistakable.” This is not being interpreted as a disclaimer for the term “computer-readable storage device”.

Amending “computer-readable storage devices” to “non-transitory computer-readable storage devices” would overcome this rejection.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

	When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). If the claim does fall within one of the statutory categories, the second step in the analysis is to determine whether the claim is directed to a judicial exception (Step 2A). The Step 2A analysis is broken into two prongs. In the first prong (Step 2A, Prong 1), it is determined whether or not the claims recite a judicial exception (e.g., mathematical concepts, mental processes, certain methods of organizing human activity). If it is determined in Step 2A, Prong 1 that the claims recite a judicial exception, the analysis proceeds to the second prong (Step 2A, Prong 2), where it is determined whether or not the claims integrate the judicial exception into a practical application. If it is determined at step 2A, Prong 2 that the claims do not integrate the judicial exception into a practical application, the analysis proceeds to determining whether the claim is a patent-eligible application of the exception (Step 2B). If an abstract idea is present in the claim, any element or 2019 PEG for more details of the analysis.
	
	Step 1
According to the first part of the analysis, in the instant case claims 1-9 are directed to a method and claim 20 is directed to a computer system comprising at least a processor. Thus, each of claims 1-9 and 20 falls within one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter). Claims 10-19 do not fall within one of the four statutory categories as discussed above.
	
Step 2A, Prong 1
Following the determination of whether or not the claims fall within one of the four categories (Step 1), it must be determined if the claims recite a judicial exception (e.g. mathematical concepts, mental processes, certain methods of organizing human activity) (Step 2A, Prong 1). In this case, the claims are determined to recite a judicial exception as explained below.
	
	Claim 1 recites
	A method for …determine a solution to an optimization problem, the method comprising: (Determining a solution to an optimization problem is a mathematical concept. The recitation of “for configuring a quantum computing system” in the preamble is being interpreted as a statement of intended use.)
	encoding the optimization problem in an encoding language to produce an encoded optimization model; (As described at as-filed [0032], the encoding may be an encoding into a language such as DOcplex, a computer programming language for Python. As indicated by claim 9, this is practical for a user to perform. The determination of programming code is practical to perform in the human mind, perhaps assisted by pen and paper. This is a recitation of a mental process.)
	transforming the encoded optimization model into a unconstrained model, (As-filed [0035] and [0037] provide examples of constrained and unconstrained models. Transforming an encoded optimization model into an unconstrained model encompasses moving the constraint into the objective function, which is practical to perform in the human mind, perhaps assisted by pen and paper. This is a recitation of a mental process.) 
	the encoded optimization model including an objective function having one or more terms; (This claim recites an objective function including one or more terms as part of the encoded optimization model. This is a recitation of a mathematical concept.)
	converting the one or more terms to one or more Pauli terms; (As-filed [0041] indicates that the conversion of the one or more terms to one or more Pauli terms may be accomplished by applying the conversion rules shown in the table. A person could practically apply these conversion rules, perhaps assisted by pen and paper. This is a recitation of a mental process.) 
	generating an Ising Hamiltonian using the one or more terms, the Ising Hamiltonian corresponding to the optimization problem; and (As-filed [0030] indicates that prior art methods include people generating Ising Hamiltonians. While as-filed [0030] indicates that this may be difficult and time consuming, this is distinct from it being impractical to perform in the human mind. Moreover, [0041-0042] indicates that this may be accomplished by inserting the converted terms into the objective function expression, which is practical to perform in the human mind, perhaps assisted by pen and paper. This is a recitation of a mental process.)
	The limitations identified above are a recitation of an abstract idea.	

	Claim 2 recites at least the abstract idea identified in claim 1. Claim 2 further recites
	compute a result associated with the optimization problem based upon the Ising Hamiltonian. (Computing a result associated with an optimization problem based on an Ising Hamiltonian is a recitation of a mathematical concept.)
	The limitations identified above are a recitation of an abstract idea.	

	Claim 3 recites at least the abstract idea identified in claim 2.


	wherein the result is a solution of the optimization problem. (Solving an optimization problem is a recitation of a mathematical concept.)
	The limitations identified above are a recitation of an abstract idea.	

	Claim 5 recites at least the abstract idea identified in claim 1. Claim 5 further recites
	wherein transforming the encoded optimization model into a unconstrained model comprises penalizing one or more equality constraints of the objective function by one or more penalty terms. (This claim recites transforming one mathematical model into another by including penalty terms based on an objective function and equality constraints. This is a recitation of a mathematical concept.)
	The limitations identified above are a recitation of an abstract idea.	

	Claim 6 recites at least the abstract idea identified in claim 1. Claim 6 further recites
	wherein the one or more terms include at least one of a linear term or a quadratic term. (This is a recitation of a particular form that a mathematical function must take, which is a recitation of a mathematical concept.) 	
	The limitations identified above are a recitation of an abstract idea.	

	Claim 7 recites at least the abstract idea identified in claim 1. Claim 7 further recites
	wherein the objective function is a linear objective function or a quadratic objective function. (This is a recitation of a particular form that a mathematical function must take, which is a recitation of a mathematical concept.)
	The limitations identified above are a recitation of an abstract idea.	

	Claim 8 recites at least the abstract idea identified in claim 8. Claim 8 further recites
	wherein the objective function further includes one or more binary decision variables associated with the optimization problem. (This is a recitation of a particular form that a mathematical 
	The limitations identified above are a recitation of an abstract idea.	

	Claim 9 recites at least the abstract idea identified above. Claim 9 further recites
	wherein the encoding of the optimization problem is performed by a user. (The recitation that the encoding is performed by a user provides further evidence that the encoding is practical to perform in the human mind.)
	The limitations identified above are a recitation of an abstract idea.	

	Claim 10 recites a computer usable program product storing instructions for performing a sequence of operations which are substantially similar to the steps of claim 1; claim 10 recites substantially the same abstract idea identified in claim 1. 
	
	Claims 11-17 are substantially similar to claims 2-8, respectively, and recite substantially the same abstract ideas identified therein.

	Claims 18-19 recite at least the abstract idea identified in claim 12. 

	Claim 20 recites a computer system comprising instructions for performing a sequence of operations which are substantially similar to the steps of claim 1; claim 20 recites substantially the same abstract idea identified in claim 1.

Step 2A, Prong 2
	Following the determination that the claims recite a judicial exception, it must be determined if the claims recite additional elements that integrate the exception into a practical application of the exception (Step 2A, Prong 2). In this case, after considering all claim elements individually and as an ordered 

	Claim 1 recites the following additional elements which do not integrate the abstract idea into a practical application:
	 configuring a quantum computing system to… the quantum computing system (The recitation of configuring a quantum system in the preamble is being interpreted as a statement of intended use. The claim does not positively recite a step of configuring a quantum computing system. To the extent that the quantum computing system is positively recited in the claim, it is an attempt to limit the abstract idea to use in an environment comprising a quantum computing system, which is an attempt to limit the abstract idea to a particular field of use or technological environment, which does not integrate the abstract idea into a practical application. See MPEP 2106.05(h).)
…providing an instruction indicative of the Ising Hamiltonian to the quantum computing system. (The step of providing the instruction indicative of the Ising Hamiltonian is insignificant extra-solution activity. It is a step of transmitting a result of the abstract idea to another computing device. Insignificant extra-solution activity does not integrate the abstract idea into a practical application. See MPEP 2106.05(g). The specification of the type of device to which the result is transmitted is an attempt to limit the abstract idea to a particular field of use or technological environment, which does not integrate the abstract idea into a practical application. See MPEP 2106.05(h).)
Considered individually and as an ordered combination, the additional elements do not integrate the abstract idea into a practical application. The claims do not represent an improvement to computer technology or any other technology. See MPEP 2106.05(a).

	Regarding claim 2, the discussion of additional elements in claim 1 is incorporated herein. Claim 2 further recites the following additional elements which do not integrate the abstract idea into a practical application:
wherein the quantum computing system is configured to compute a result associated with the optimization problem based upon the Ising Hamiltonian. (The recitation of the quantum 
Considered individually and as an ordered combination, the additional elements do not integrate the abstract idea into a practical application. The claims do not represent an improvement to computer technology or any other technology. See MPEP 2106.05(a).

Regarding claim 3, the discussion of additional elements in claim 2 is incorporated herein. Claim 3 further recites the following additional elements which do not integrate the abstract idea into a practical application:
further comprising: receiving the result from the quantum computing system. (The recitation of receiving a result is insignificant extra-solution activity. It is a step of receiving a result of a mere instruction to apply the abstract idea. Insignificant extra-solution activity does not integrate the abstract idea into a practical application. See MPEP 2106.05(g). The specification of the type of device from which the result is received is an attempt to limit the abstract idea to a particular field of use or technological environment, which does not integrate the abstract idea into a practical application. See MPEP 2106.05(h).)
Considered individually and as an ordered combination, the additional elements do not integrate the abstract idea into a practical application. The claims do not represent an improvement to computer technology or any other technology. See MPEP 2106.05(a).



Claim 10 recites a computer usable program product storing instructions for performing a sequence of operations which are substantially similar to the steps of claim 1. The discussion of the additional elements of claim 1 is incorporated herein. Claim 10 further recites the following additional elements which do not integrate the abstract idea into a practical application:
A computer usable program product comprising one or more computer-readable storage devices, and program instructions stored on at least one of the one or more storage devices, the stored program instructions comprising: program instructions (This, and the other recitations of “program instructions” in the claim, are a high level recitation of generic computer equipment or processes for performing the abstract idea. This does not integrate the abstract idea into a practical application. See MPEP 2106.05(f).) 
Considered individually and as an ordered combination, the additional elements do not integrate the abstract idea into a practical application. The claims do not represent an improvement to computer technology or any other technology. See MPEP 2106.05(a).

Claims 11-17 recite substantially similar subject matter to claims 2-8 are do not integrate the abstract idea into a practical application for the same reasons in view of the discussion of claim 10, mutatis mutandis.

Regarding claim 18, the discussion of additional elements in claim 12 is incorporated herein. Claim 18 further recites the following additional elements which do not integrate the abstract idea into a practical application:
wherein the computer usable code is stored in a computer readable storage device in a data processing system, and (The recitation of where the code is stored is an attempt to limit the 
wherein the computer usable code is transferred over a network from a remote data processing system. (The recitation of transferring data for performing the abstract idea over a network is insignificant extra-solution activity, which does not integrate the abstract idea into a practical application. See MPEP 2106.05(g).)
Considered individually and as an ordered combination, the additional elements do not integrate the abstract idea into a practical application. The claims do not represent an improvement to computer technology or any other technology. See MPEP 2106.05(a).

Regarding claim 19, the discussion of additional elements in claim 12 is incorporated herein. Claim 19 further recites the following additional elements which do not integrate the abstract idea into a practical application:
wherein the computer usable code is stored in a computer readable storage device in a data processing system, and (The recitation of where the code is stored is an attempt to limit the abstract idea to a particular field of use or technological environment, which does not integrate the abstract idea into a practical application. See MPEP 2106.05(h).)
wherein the computer usable code is downloaded over a network to a remote data processing system (The recitation of transferring data for performing the abstract idea over a network is insignificant extra-solution activity, which does not integrate the abstract idea into a practical application. See MPEP 2106.05(g).)
for use in a computer readable storage device associated with the remote data processing system. (The recitation of where the code is stored is an attempt to limit the abstract idea to a particular field of use or technological environment, which does not integrate the abstract idea into a practical application. See MPEP 2106.05(h).)
Considered individually and as an ordered combination, the additional elements do not integrate the abstract idea into a practical application. The claims do not represent an improvement to computer technology or any other technology. See MPEP 2106.05(a).

Claim 20 recites a computer system including instructions for performing a sequence of operations which are substantially similar to the steps of claim 1. The discussion of the additional elements of claim 1 is incorporated herein. Claim 20 further recites the following additional elements which do not integrate the abstract idea into a practical application:
A computer system comprising one or more processors, one or more computer-readable memories, and one or more computer-readable storage devices, and program instructions stored on at least one of the one or more storage devices for execution by at least one of the one or more processors via at least one of the one or more memories, the stored program instructions comprising: program instructions… (This, and the other recitations of “program instructions” in the claim, are a high level recitation of generic computer equipment or processes for performing the abstract idea. This does not integrate the abstract idea into a practical application. See MPEP 2106.05(f).) 
Considered individually and as an ordered combination, the additional elements do not integrate the abstract idea into a practical application. The claims do not represent an improvement to computer technology or any other technology. See MPEP 2106.05(a).

Step 2B
Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claims contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception (Step 2B). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons given above in the Step 2A, Prong 2 analysis. Furthermore, each additional element identified above as being insignificant extra-solution activity is also well-known, routine, conventional as described below.
	
	Claim 1 recites the following additional elements which do not amount to significantly more than the abstract idea:
 configuring a quantum computing system to… the quantum computing system (The recitation of configuring a quantum system in the preamble is being interpreted as a statement of intended use. The claim does not positively recite a step of configuring a quantum computing system. To the extent that the quantum computing system is positively recited in the claim, it is an attempt to limit the abstract idea to use in an environment comprising a quantum computing system, which is an attempt to limit the abstract idea to a particular field of use or technological environment, which does not amount to significantly more than the abstract idea. See MPEP 2106.05(h).)
…providing an instruction indicative of the Ising Hamiltonian to the quantum computing system. (The step of providing the instruction indicative of the Ising Hamiltonian is insignificant extra-solution activity. It is a step of transmitting a result of the abstract idea to another computing device. Insignificant extra-solution activity does not amount to significantly more than the abstract idea. See MPEP 2106.05(g). Moreover, sending or receiving data is well-understood, routine, conventional as evidenced by the court cases cited at MPEP 2106.05(d), example i. Receiving or transmitting data over a network. The specification of the type of device to which the result is transmitted is an attempt to limit the abstract idea to a particular field of use or technological environment, which does not amount to significantly more than the abstract idea. See MPEP 2106.05(h).)
Considered individually and as an ordered combination, the additional elements do not amount to significantly more than the abstract idea. The claims do not represent an improvement to computer technology or any other technology. See MPEP 2106.05(a).

	Regarding claim 2, the discussion of additional elements in claim 1 is incorporated herein. Claim 2 further recites the following additional elements which do not amount to significantly more than the abstract idea:
wherein the quantum computing system is configured to compute a result associated with the optimization problem based upon the Ising Hamiltonian. (The recitation of the quantum computing system is an attempt to limit the abstract idea to use in an environment comprising a quantum computing system, which is an attempt to limit the abstract idea to a particular field of use or technological environment, which does not amount to significantly more than the abstract idea. See MPEP 2106.05(h). 
Considered individually and as an ordered combination, the additional elements do not amount to significantly more than the abstract idea. The claims do not represent an improvement to computer technology or any other technology. See MPEP 2106.05(a).

Regarding claim 3, the discussion of additional elements in claim 2 is incorporated herein. Claim 3 further recites the following additional elements which do not amount to significantly more than the abstract idea:
further comprising: receiving the result from the quantum computing system. (The recitation of receiving a result is insignificant extra-solution activity. It is a step of receiving a result of a mere instruction to apply the abstract idea. Insignificant extra-solution activity does not amount to significantly more than the abstract idea. Moreover, sending or receiving data is well-understood, routine, conventional as evidenced by the court cases cited at MPEP 2106.05(d), example i. Receiving or transmitting data over a network. See MPEP 2106.05(g). The specification of the type of device from which the result is received is an attempt to limit the abstract idea to a particular field of use or technological environment, which does not amount to significantly more than the abstract idea. See MPEP 2106.05(h).)
Considered individually and as an ordered combination, the additional elements do not amount to significantly more than the abstract idea. The claims do not represent an improvement to computer technology or any other technology. See MPEP 2106.05(a).



Claim 10 recites a computer usable program product storing instructions for performing a sequence of operations which are substantially similar to the steps of claim 1. The discussion of the additional elements of claim 1 is incorporated herein. Claim 10 further recites the following additional elements which do not amount to significantly more than the abstract idea:
A computer usable program product comprising one or more computer-readable storage devices, and program instructions stored on at least one of the one or more storage devices, the stored program instructions comprising: program instructions (This, and the other recitations of “program instructions” in the claim, are a high level recitation of generic computer equipment or processes for performing the abstract idea. This does not amount to significantly more than the abstract idea. See MPEP 2106.05(f).) 
Considered individually and as an ordered combination, the additional elements do not amount to significantly more than the abstract idea. The claims do not represent an improvement to computer technology or any other technology. See MPEP 2106.05(a).

Claims 11-17 recite substantially similar subject matter to claims 2-8 are do not amount to significantly more than the abstract idea for the same reasons in view of the discussion of claim 10, mutatis mutandis.

Regarding claim 18, the discussion of additional elements in claim 12 is incorporated herein. Claim 18 further recites the following additional elements which do not amount to significantly more than the abstract idea:
wherein the computer usable code is stored in a computer readable storage device in a data processing system, and (The recitation of where the code is stored is an attempt to limit the 
wherein the computer usable code is transferred over a network from a remote data processing system. (The recitation of transferring data for performing the abstract idea over a network is insignificant extra-solution activity, which does not amount to significantly more than the abstract idea. See MPEP 2106.05(g). Moreover, sending or receiving data is well-understood, routine, conventional as evidenced by the court cases cited at MPEP 2106.05(d), example i. Receiving or transmitting data over a network.)
Considered individually and as an ordered combination, the additional elements do not amount to significantly more than the abstract idea. The claims do not represent an improvement to computer technology or any other technology. See MPEP 2106.05(a).

Regarding claim 19, the discussion of additional elements in claim 12 is incorporated herein. Claim 19 further recites the following additional elements which do not amount to significantly more than the abstract idea:
wherein the computer usable code is stored in a computer readable storage device in a data processing system, and (The recitation of where the code is stored is an attempt to limit the abstract idea to a particular field of use or technological environment, which does not amount to significantly more than the abstract idea. See MPEP 2106.05(h).)
wherein the computer usable code is downloaded over a network to a remote data processing system (The recitation of transferring data for performing the abstract idea over a network is insignificant extra-solution activity, which does not amount to significantly more than the abstract idea. See MPEP 2106.05(g). Moreover, sending or receiving data is well-understood, routine, conventional as evidenced by the court cases cited at MPEP 2106.05(d), example i. Receiving or transmitting data over a network.)
for use in a computer readable storage device associated with the remote data processing system. (The recitation of where the code is stored is an attempt to limit the abstract idea to a particular 
Considered individually and as an ordered combination, the additional elements do not amount to significantly more than the abstract idea. The claims do not represent an improvement to computer technology or any other technology. See MPEP 2106.05(a).

Claim 20 recites a computer system including instructions for performing a sequence of operations which are substantially similar to the steps of claim 1. The discussion of the additional elements of claim 1 is incorporated herein. Claim 20 further recites the following additional elements which do not amount to significantly more than the abstract idea:
A computer system comprising one or more processors, one or more computer-readable memories, and one or more computer-readable storage devices, and program instructions stored on at least one of the one or more storage devices for execution by at least one of the one or more processors via at least one of the one or more memories, the stored program instructions comprising: program instructions… (This, and the other recitations of “program instructions” in the claim, are a high level recitation of generic computer equipment or processes for performing the abstract idea. This does not amount to significantly more than the abstract idea. See MPEP 2106.05(f).) 
	Considered individually and as an ordered combination, the additional elements do not amount to significantly more than the abstract idea. The claims do not represent an improvement to computer technology or any other technology. See MPEP 2106.05(a).
	
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over “Macready” (US 2008/0109500 A1) in view of “Lucas” (Ising formulations of many NP problems).

	Regarding claim 1, Macready teaches
	A method for configuring a quantum computing system to determine a solution to an optimization problem, the method comprising: (The recitation of “for configuring a quantum computing system to determine a solution to an optimization problem” is being interpreted as a statement of intended use in the preamble. Nevertheless, Macready, Abstract describes using a quantum processor to solve a problem. [0064] indicates that the problems may be optimization problem.)
	encoding the optimization problem in an encoding language to produce an encoded optimization model; (Macready, [0091] describes receiving a computational problem which may be 
	the encoded optimization model including an objective function (Macready, [0023] indicates that optimization problems include maximizing one or more objective functions.)
	[transforming the optimization problem to an Ising problem] (Macready, [0060,0064] describes a mapper interface with maps problems to problems such as an Ising problem.)
	…providing an instruction indicative of the Ising Hamiltonian to the quantum computing system. (Macready, [0098] describes sending initialization instructions to the analog processor (e.g., quantum processor, see abstract and [0050]) and that this may include an initial state of the processor defined by an initial Hamiltonian.)
	Macready does not appear to explicitly teach 
	transforming the encoded optimization model into a unconstrained model, the encoded optimization model including an objective function having one or more terms; 
	converting the one or more terms to one or more Pauli terms; 
	generating an Ising Hamiltonian using the one or more terms, the Ising Hamiltonian corresponding to the optimization problem; and 
	However, Lucas—directed to analogous art—teaches
	transforming the encoded optimization model into a unconstrained model, the encoded optimization model including an objective function having one or more terms; (Lucas, Abstract describes providing Ising formulations for many optimization problems. One example is Binary Integer Linear Programming, discussed in section 3 on page 5. The original problem formulation is provided in the first paragraph. It includes an objective function c·x subject to a constraint Sx=b. The second paragraph describes converting this to an unconstrained problem represented by the function H = HA + HB, where HA includes penalty terms for each of the constraints and HB- represents the original objective function (with a change of sign to switch from a maximization to a minimization problem). In the combination with Macready, the optimization problem would be represented as an encoded optimization problem.)
	converting the one or more terms to one or more Pauli terms;  generating an Ising Hamiltonian using the one or more terms, the Ising Hamiltonian corresponding to the optimization problem; and (Lucas, page 1, right hand column, paragraph including equations (3) and (4) indicates that the quantum Ising Hamiltonian (equation (4)) is obtained from a quadratic classical representation (equation (3)) by substituting the Pauli matrices for the terms in the classical Hamiltonian. The Hamiltonian determined in section 3 is the classical Ising Hamiltonian, which would be converted to the quantum Hamiltonian as described on page 1. The classical variables/terms are converted to Pauli terms via si (xi in the notation of section 3) converts to σiz. The quantum Ising Hamiltonian is generated by making all of the substitutions into the classical Ising Hamiltonian. This Hamiltonian corresponds to the optimization problem as parameters of the optimization problem are used to determine the Hamiltonian.)
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify Macready to use the technique taught by Lucas to convert the optimization problem to an Ising Hamiltonian as described above because Macready already suggests converting the problem (which may be an integer programming problem) to an Ising problem (see Macready, [0064]), but does not provide details. Lucas provides techniques for performing the operation suggested by Macready on a plurality of problems including binary integer linear programming in a way that avoids other inefficient procedures as described in section 1.3. and allows for a polynomial number of spins which scales no faster than N3: “However, for generic problems, [other procedure] is a very inefficient procedure, as the power of the polynomial can grow quite rapidly. As such, the typical NP-complete problem (of size N) studied in the context of Ising glasses is very straightforward to write as a glass with N spins (such as number partitioning, or satisfiability). The primary purpose of this paper is to present constructions of Ising Hamiltonians for problems where finding a choice of Hamiltonian is a bit subtle; for pedagogical purposes, we will also provide a review of some of the simple maps from partitioning and satisfiability to an Ising spin glass. In particular, we will describe how “all of the famous NP problems” 5 Karp [18], Garey and Johnson [19] can be written down as Ising models with a polynomial number of spins which scales no faster than N3”.
	

	wherein the quantum computing system is configured to compute a result associated with the optimization problem based upon the Ising Hamiltonian. (Figure 5, step 505 shows obtaining a solution to the computational problem. This is described at [0097-0101]. As described above regarding claim 1, the problem may be associated with an Ising Hamiltonian.)

	Regarding claim 3, the rejection of claim 2 is incorporated herein. Furthermore, Macready teaches
	further comprising: receiving the result from the quantum computing system. (Figure 5, step 507 shows post-processing the solution. As described at [0102], this may be performed by the digital computer (meaning that a result was received from the quantum processor).)

	Regarding claim 4, the rejection of claim 3 is incorporated herein. Furthermore, Macready teaches
	wherein the result is a solution of the optimization problem. (Figure 5, step 505 shows obtaining a solution to the computational problem (i.e., the optimization problem as described above). This is described at [0097-0101]. As described above regarding claim 1, the problem may be associated with an Ising Hamiltonian.)

	Regarding claim 5, the rejection of claim 1 is incorporated herein. Macready does not appear to explicitly teach 
	wherein transforming the encoded optimization model into a unconstrained model comprises penalizing one or more equality constraints of the objective function by one or more penalty terms. 
	However, Lucas—directed to analogous art—teaches
	wherein transforming the encoded optimization model into a unconstrained model comprises penalizing one or more equality constraints of the objective function by one or more penalty terms. (Note the rejection under 35 USC 112(b). Section 3, equation (22) shows the terms of the objective function H which penalizes the equality constraints shown in equation (21). The matrix equation (21) corresponds to the plurality of equality constraints bj = Sigma Sji xi, which are converted to the terms shown in equation (22) by moving the variables to one side of the equation and squaring that expression.)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1.

	Regarding claim 6, the rejection of claim 1 is incorporated herein. Macready does not appear to explicitly teach 
	wherein the one or more terms include at least one of a linear term or a quadratic term. 
	However, Lucas—directed to analogous art—teaches
	wherein the one or more terms include at least one of a linear term or a quadratic term. (Lucas, section 3, page 5: The original objective function cx is a linear term. This is in the objective function after transformation as HB. The penalty terms in equation (22) are quadratic.)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1.

	Regarding claim 7, the rejection of claim 1 is incorporated herein. Macready does not appear to explicitly teach 
	wherein the objective function is a linear objective function or a quadratic objective function.
	However, Lucas—directed to analogous art—teaches
	wherein the objective function is a linear objective function or a quadratic objective function. (Lucas, section 3, page 5: The original objective function cx is a linear term. This is in the objective function after transformation as HB. The penalty terms in equation (22) are quadratic.)


	Regarding claim 8, the rejection of claim 1 is incorporated herein. Macready does not appear to explicitly teach
	wherein the objective function further includes one or more binary decision variables associated with the optimization problem. 
	However, Lucas—directed to analogous art—teaches
	wherein the objective function further includes one or more binary decision variables associated with the optimization problem. (Lucas, page 5, section 3, first paragraph indicates that the variables considered by the problem are binary variables. These variables x occur in the original objective function cx and in the unconstrained objective function H via the HB term (equation (23)).)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1.

	Regarding claim 9, the rejection of claim 1 is incorporated herein. Furthermore, Macready teaches
	wherein the encoding of the optimization problem is performed by a user. (Macready, [0091] describes receiving a computational problem which may be represented with a programming language such s C++, Java, AMPL, or Matlab. [0096] indicates that a user may provide the problem as a programming language construction (i.e., as an encoded optimization model in an encoding language).)

	Regarding claim 10,  Macready teaches
	A computer usable program product comprising one or more computer-readable storage devices, and program instructions stored on at least one of the one or more storage devices, the stored program instructions comprising: program instructions (Macready, [0075, 0112] teaches an embodiment as a 
	The remainder of claim 10 is substantially similar to claim 1 and is rejected with the same rationale, mutatis mutandis.

	Claims 11-17 are substantially similar to claims 2-8 and are rejected with the same rationale in view of the rejection of claim 10, mutatis mutandis.

	Regarding claim 20, Macready teaches
	A computer system comprising one or more processors, one or more computer-readable memories, and one or more computer-readable storage devices, and program instructions stored on at least one of the one or more storage devices for execution by at least one of the one or more processors via at least one of the one or more memories, the stored program instructions comprising: program instructions ([0042-0043] describes an embodiment as a computer system comprising one or more processors, and one or more memories. [0075] indicates that the computer readable storage medium may include a computer program for implementing the techniques described. The various “program instructions” recited in the claim are taken to be part of the computer program for performing the recited operations.)
	The remainder of claim 20 is substantially similar to claim 1 and is rejected with the same rationale, mutatis mutandis.

	Claim 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over “Macready” (US 2008/0109500 A1) in view of “Lucas” (Ising formulations of many NP problems), and further in view of “Andrade” (US 2011/0191759 A1), with “Technopedia” (Electronic Software Distribution (ESD)) providing evidence for motivation to combine references.
	
	Regarding claim 18, the rejection of claim 12 is incorporated herein. Furthermore, Macready teaches
	wherein the computer usable code is stored in a computer readable storage device in a data processing system, and (Note the rejection under 35 USC 112(b). Macready, [0075] indicates that 
	Macready does not appear to explicitly teach 
	wherein the computer usable code is transferred over a network from a remote data processing system.
	However, Andrade—directed to analogous art—teaches
	wherein the computer usable code is stored in a computer readable storage device in a data processing system, and wherein the computer usable code is transferred over a network from a remote data processing system. (Andrade, [0063] Additionally, the techniques depicted in FIG. 3 can be implemented via a computer program product that can include computer useable program code that is stored in a computer readable storage medium in a data processing system, and wherein the computer useable program code was downloaded over a network from a remote data processing system. Also, in one or more embodiments of the invention, the computer program product can include computer useable program code that is stored in a computer readable storage medium in a server data processing system, and wherein the computer useable program code are downloaded over a network to a remote data processing system for use in a computer readable storage medium with the remote system.)
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify the combination of Macready and Lucas to incorporate the client-server architecture taught by Andrade because “[t]here are many significant advantages of electronic software distribution. Compared to software distribution on physical media, the cost of electronic software distribution is far less. There is also less time involved with regards to order and delivery of the software” (Technopedia, last paragraph).

	Regarding claim 19, the rejection of claim 12 is incorporated herein. Furthermore, Macready teaches
	wherein the computer usable code is stored in a computer readable storage device (Note the rejection under 35 USC 112(b). Macready, [0075] indicates that the program may be stored in various 
Macready does not appear to explicitly teach 
	in a server data processing system, and wherein the computer usable code is downloaded over a network to a remote data processing system for use in a computer readable storage device associated with the remote data processing system.
	However, Andrade—directed to analogous art—teaches
	wherein the computer usable code is stored in a computer readable storage device 
in a server data processing system, and wherein the computer usable code is downloaded over a network to a remote data processing system for use in a computer readable storage device associated with the remote data processing system. (Andrade, [0063] Additionally, the techniques depicted in FIG. 3 can be implemented via a computer program product that can include computer useable program code that is stored in a computer readable storage medium in a data processing system, and wherein the computer useable program code was downloaded over a network from a remote data processing system. Also, in one or more embodiments of the invention, the computer program product can include computer useable program code that is stored in a computer readable storage medium in a server data processing system, and wherein the computer useable program code are downloaded over a network to a remote data processing system for use in a computer readable storage medium with the remote system.)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 18.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Programming with QUBOs, technical report, D-Wave systems—section 4 describes reducing problems to an Ising problem, including reducing higher-order interactions (section 4.1.2) and using constraints as penalties (section 4.1.3.). Section 4.1.4 describes handling inequality constraints as well.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Markus A Vasquez whose telephone number is (303)297-4432. The examiner can normally be reached Monday to Friday 9AM to 2PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on (571) 272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARKUS A. VASQUEZ/Examiner, Art Unit 2121